Citation Nr: 0103552	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  98-05 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for black outs and 
seizures.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	To be determined.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a November 1996 rating determination by the Winston-
Salem, North Carolina, Regional Office (RO).


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

The current record is inadequate to render a fully informed 
decision on the issues without the benefit of medical 
expertise.  Thus, a remand to the RO for further evidentiary 
development is required in order to fulfill the statutory 
duty to assist.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, as an administrative matter, there also appears to 
be some confusion as to the matter of the veteran's current 
representative in this case.  The Power of Attorney (POA) (VA 
Form 23-22) of record, dated in February 1984, shows the 
Division of War Veterans Claims (now the Virginia Department 
of Veterans Affairs) as the veteran's designated 
representative.  However, the information of record, 
specifically an April 1998 statement from the veteran 
indicates, that the veteran at one point may have obtained a 
private attorney.  Although the statement is somewhat 
unclear, the veteran indicates that he had "found a lawyer 
and needed 45 days to get my case together."  Further, there 
is subsequent argument from a representative of the Virginia 
Department of Veterans' Affairs, dated in January 2001, 
submitted on behalf of the veteran in connection with the 
current appeal.  A review of the claims folder, however, does 
not reveal that a VA Form 21-22, or any other written 
document, has been associated therewith indicating that the 
veteran has revoked the Virginia Department of Veteran's 
Affairs as his designated POA.  As such, this matter is 
referred to the RO for clarification.

The case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should contact the veteran to 
ascertain his intentions regarding 
representation.  If he wishes to be 
represented by the Virginia Department of 
Veterans Affairs, or any other 
organization/representative he should be 
requested to provide a properly executed 
VA Form 21-22 as provided by 38 C.F.R. 
§ 20.602.  If a new representative is 
appointed by the veteran, that 
organization/representative should be 
afforded the opportunity to review the 
claims folder and present written 
argument on the veteran's behalf.

3.  The RO should take appropriate steps 
to obtain copies of all VA and private 
treatment records, which are not already 
of record, pertaining to treatment of the 
veteran for blackouts, seizures, 
diabetes, hearing loss and tuberculosis.  
All records obtained should be associated 
with the claims folder.

4.  Among the actions taken by the RO to 
comply with the change in the law, 
examination of the veteran should be 
conducted to determine the etiology of 
any current blackouts, seizure disorder, 
diabetes, hearing loss or tuberculosis 
present.  The entire claims folder and a 
copy of this remand must be provided to 
the examiners in connection with this 
opinion request.  A detailed history 
should be obtained from the veteran.  All 
indicated tests and studies should be 
conducted and all findings should be 
reported in detail.  If the veteran is 
found to have blackouts, seizures, 
diabetes, hearing loss or tuberculosis, 
the symptoms and other factors which 
support the diagnosis should be 
specifically itemized.  On the basis of 
the current examination findings and 
information in the claims file, the 
examiner should render an opinion as to 
the medical probability that any 
disorders manifested by blackouts, 
seizures, diabetes, hearing loss or 
tuberculosis had their onset during the 
veteran's military service.

5.  The RO should review the examination 
reports to ensure that requirements of 
the foregoing paragraph have been 
satisfied.  If they have not, the report 
should be returned for necessary 
corrective action, as appropriate.  

6.  Thereafter, the RO should review the 
veteran's claim for service connection.  
This review should include consideration 
of all of the evidence of record, 
including any evidence submitted by the 
veteran and/or his representative and any 
additional evidence obtained by the RO 
pursuant to this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, which includes citation to and 
discussion of pertinent law and 
regulations.  The veteran and his 
representative should be given the 
opportunity to respond to the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


